15841787Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1, 2 and 4-22 are pending. Claims 1, 6, 8, 10, 14, 15, 21, and 22 are amended. Claims 4, 5, and 12 have been canceled. Claims 1, 2, 6-11 and 13-22 are pending.

Response to Arguments
	Applicant’s arguments regarding the 112 rejections have been considered and
are not persuasive. The claim amendments nor arguments fully address the rejections.

	The applicant’s arguments regarding the 101 rejection of the pending claims are moot in view of the extensive amendments to the claims consisting of previously dependent claim limitations. A review of the presently amended claims will be performed with regard to the 101 analysis and presented below.
	The claims appear to lack any specific technology for performing the operations presented. Without a tie to a specific technology the claims merely represent a budgeting or accounting exercise, i.e., a method of tracking expenses across a plurality of users and user transaction devices. This ort of exercise may be accomplished with basic spreadsheet tools, pen, paper, etc. For example, how is the determination of the linking identification data element values or types or the extraction of transaction values done? The claims merely reference the CPH as performing these actions but do not recite details or an associated technology that is not generic and/or conventional. The use of generic computer elements to perform the operations that could be performed by a human using pen and paper does not make the abstract idea patent-eligible.
	Applicant argues an improvement in networked systems but the claims are clearly related to the use of generic elements in the performance of an abstract idea. The claims recite the receipt, association, generation and determination of various pieces of information in order to make an assessment about the propriety of a transaction. The examiner fails to see how this results in an improved system.
	Applicant argues the claim steps cannot be performed in the human mind, for example, determining a linking identification data element type, etc. however, the claim does not describe how the determination is made. The examiner asserts that a determination of this type could be made by simple observation or evaluation.
	Applicant also argues the incorporation of claim 5 and its features allows for access to important information for engaging in technical and business decisions. It is unclear what technical decisions are at play but the business decisions, possibly related to the subsequent alerts are related to the function of the abstract idea and, arguing the value of the abstract idea does not make the limitations less abstract.
	The 112 rejection for determining user data is maintained as applicant has not explained how the claim amendments overcome this rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite:
	1. A computer-implemented method for automatically generating an account profile for a plurality of users associated with each other associated with a plurality of account identifiers, comprising:
	receiving, from a user device, with a consumer primary account number (PAN) householding system having at least one processor, a first key identification data element value;
	determining, using the consumer PAN householding system, based on the first key identification data element value received from the user device, a first key identification data element type comprising: a primary account number;
	determining, using the consumer PAN householding system, a linking identification data element type different than the first key identification data element type;
	based at least partially on the first key identification data element value, determining, using a search protocol established by the consumer PAN householding system, at least one linking identification data element value corresponding to the first key identification data element value;
	based at least partially on the at least one linking identification data element
value, determining, using the consumer PAN householding system, at least one second key identification data element value;
	generating, using the consumer PAN householding system, a data structure including an account profile for the plurality of users, a user account profile comprising a plurality of key identification data element values associated with the plurality of users;
	analyzing, using the consumer PAN householding system, user data associated with the plurality of users;
	based at least partially on the user data, querying, using the consumer PAN
householding system, a central user database comprising update data corresponding to each of the key identification data element values in the user account profile;
	modifying, using the consumer PAN householding system, at least one key identification data element value in the user account profile with an updated key identification data element value corresponding to at least one key identification data element type;
	determining, using the consumer PAN householding system, a linking
identification data element type different than the at least one key identification data
element type;
	based at least partially on the updated key identification data element value,
receiving, from a user device, or determining, using the consumer PAN householding
system, at least one linking identification data element value corresponding to the
updated key identification data element value;
	based at least partially on the at least one linking identification data element
value, determining, using the consumer PAN householding system, at least one second
key identification data element value;
	updating, using the consumer PAN householding system, the data structure
including the user account profile for the plurality of users with the at least one second
key identification data element value;
	transmitting the user account profile to the user.
	extracting, using the consumer PAN householding system, a transaction value from transaction data of a current transaction corresponding to a first key identification data element value between the plurality of users and a merchant;
	extracting, using the consumer PAN householding system, a transaction value from transaction data of a previous transaction corresponding to the first key identification data element value between the plurality of users and the merchant;
	comparing, using the consumer PAN householding system, the transaction
value of the current transaction and the transaction value of the previous transaction; and
	in response to determining that the transaction values are different or a
difference between the transaction values exceeds a predetermined tolerance level,
generating, using the consumer PAN householding system, at least one alert message
and sending the at least one alert message to the user device.

	The underlined elements represent an abstract idea corresponding to Mental Processes where the abstract idea may be practiced by a human using a pen and paper. Claim 22 is similar.
	
	Per Prong two, step 2A, the claims recite an evaluation or observation in the determining steps (linking of data elements) and based on the determinations generate an updated data structure. The claims then use user data and a database of update 
	The process of updating the data structure and subsequently modifying at least one key element identification value are insignificant extra-solution activity similar to consulting and updating an activity log per Ultramercial (MPEP 2106.05(g). The transmitting step is also 
	The claims also recite components for computer implementation such as a user device with a processor, a householding system (CPH) and a database. The CPH (and search protocol) is interpreted as software operating on the user device and each component is generically recited such that they are interpreted as tools for implementing the abstract idea where the processes could be performed by a human with pen and paper.
	Per Prong Two, step 2B, the claims also do not comprise an inventive concept as the additional elements are interpreted above as mere tools for computer implementation and do not perform any unconventional activities since the system merely receives and transmits data, evaluates data (determinations) and generates and updates data and runs queries on a database. All of which are common computer functions.

	Claims 21 and 22 are similar to claim 1 and similarly rejected. 

	The dependent claims merely narrow the abstract idea or present additional insignificant extra-solution activity and therefore do not cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim1, 21, 22 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 22 recites “determine, with at least one processor, user data associated with the plurality of users”. It is unclear what is meant by “determine”. One of ordinary skill could interpret determining as receiving/identifying or analyzing user data. The examiner interprets determining as receiving.
	Claim 1 recites a…system having at least one processor. The system is interpreted as software so it is unclear how software may have at least one processor.
	Claim 21 recites the system having at least one server computer and at least one processor and is similarly rejected as in claim 1.
	Claim 22 again recites a system (software) including a processor and is similarly rejected.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694